Citation Nr: 9923834	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-03 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular rating in excess of the 
maximum schedular rating of 50 percent for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 21, 1999, at which 
time she testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  


REMAND

Historically, an April 1987 rating action granted service 
connection for myofibrositic headaches and assigned a 
noncompensable evaluation under the 38 C.F.R. § 4.27 
provisions of using a "built-up" diagnostic code (in this 
case, Diagnostic Code 8100 for migraine headaches), which was 
increased to a 10 percent by a rating action in July 1988, 
and to 30 percent by a rating action in January 1993.  A May 
1995 rating action denied an evaluation in excess of 30 
percent but described (for the first time) the disorder as 
migraine headaches.  The rating action appealed, of October 
1997, confirmed and continued a maximum schedular rating of 
50 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998) for migraine headaches.  

The question arises whether the original grant of service 
connection for myofibrositic headaches constituted a grant of 
service connection for two separate disorders, i.e., for 
fibromyalgia or fibromyalgia syndrome and headaches or 
migraine headaches.  

38 C.F.R. § 4.71a, Diagnostic Code 5025 (1998) sets the 
criteria for the evaluation of service connected 
fibromyalgia, fibrositis, or primary fibromyalgia syndrome.  
These criteria include widespread musculoskeletal pain and 
tender points, without or without fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptom.  These 
criteria became effective as in interim final rule on May 7, 
1996.  

Here, the veteran has submitted private clinical records 
which reflect, in part, that she underwent myofascial trigger 
point injection therapy and a notation that her myofascial 
pain syndrome was contributing to her chronic headaches.  

If the initial grant of service connection for myofibrositic 
headaches also constituted a grant of service connection for 
myofibrositis (or fibromyalgia) then the question arises as 
to the proper method of rating both service-connected 
migraine headaches and service-connected myofibrositis or 
fibromyalgia.  Generally see Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991) ("when the rating board increased the 
veteran's rating for his [service-connected] rheumatic heart 
disease in 1986 on the basis of "the [nonservice-connected] 
symptoms related to the current [nonservice-connected] 
ischemic heart disease " as a matter of law it granted 
service connection for that disease").  

Accordingly, on remand, the RO should address the question of 
whether service connection is now also in effect for 
myofibrositis or myofascial pain syndrome.  If the RO 
determine that it is, an appropriate rating(s) and effective 
date(s) should be assigned.  

If the RO determine that service connection is not in effect 
for myofibrositis or myofascial pain syndrome, the veteran 
and her attorney should be so informed and provided the 
opportunity to appeal such a determination.  

After an RO hearing in May 1998 and a travel board hearing 
before the undersigned Board member, and after this case was 
forwarded to the Board (no RO letter certifying the appeal to 
the Board is on file but VA From 8 is dated in June 1999), 
additional evidence, in the form of private clinical records 
from Janelle Van Zandt, MD, was received from the veteran's 
attorney in August 1999.  

38 C.F.R. § 20.1304(a) (1998) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c) (1998).  In turn, 38 C.F.R. 
§ 20.1304(c) provides that "[a]ny pertinent evidence 
submitted [under § 20.1304] must be referred to the [RO] for 
review and preparation of a [SSOC] unless this procedural 
right is waived" in writing.  

Here, the veteran has submitted additional evidence which is 
new, in that it was not previously on file.  However, no 
written waiver of initial consideration of this evidence by 
the RO has been file.  Having received this "additional 
evidence" within the 90 day period and in the absence of a 
written motion demonstrating good cause for the delay, the 
Board is precluded by regulation from considering this 
"evidence" in conjunction with the present appeal.  
Therefore, the "additional evidence" is hereby referred to 
the RO for initial consideration pursuant to 38 C.F.R. 
§ 20.1304 (1998).  

Lastly, at the May 1989 RO hearing, at page 24 and 25 of the 
transcript, records of the veteran's use of annual and sick 
leave as well as leave without pay were proffered but not 
placed into evidence inasmuch as the hearing officer 
indicated that the credibility of the veteran's testimony was 
not questioned.  However, since this case must be remanded, 
and such records would serve to corroborate the veteran's 
testimony, these records should be obtained.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:  

1.  The RO should request that the 
veteran submit the records pertaining to 
her use of annual and sick leave, as well 
as leave without pay, any warning 
letters, suspensions or other personnel 
actions proposed or taken due to her use 
of any form of leave as a result of her 
service-connected disability.  All 
records obtained should be added to the 
claims folder.  

2.  The RO should readjudicate the issue 
on appeal in light of the additionally 
submitted evidence to determine if the 
claim may now be granted.  If the RO 
finds that a current VA medical 
examination is necessary in order to 
decide the claim, such an examination 
should be scheduled and conducted.  

The RO should also adjudicate whether 
service connection is now also in effect 
for myofibrositis or myofascial pain 
syndrome.  

3.  If any determination remains adverse 
to the veteran in any way, she and her 
attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992) and Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the veteran and her attorney should be afforded 
the opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


